TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00401-CR



                               Johnny Flores Navarro, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
     NO. A-13-0417-SA, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court found appellant Johnny Flores Navarro guilty of assault on a

family/household member impeding breath/circulation. After finding that appellant had previous

convictions, the trial court assessed sentence at thirty years in prison. Appellant’s court-appointed

attorney has filed a brief concluding that this appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds to be advanced. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy

of counsel’s brief and was advised of his right to examine the appellate record and to file a pro se

brief. Appellant has filed a brief and a supplemental brief.
               We have reviewed the record and the briefs and agree that the appeal is frivolous and

without merit. We affirm the judgment of conviction and grant counsel’s motion to withdraw as

appellant’s attorney.




                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: August 28, 2015

Do Not Publish




                                                 2